DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is in response to amendments filed on 10/28/2022.
	Claims 21, 28, and 35 have been amended, and claims 1-20 were previously cancelled.
	Claims 21-40 remain pending.


Response to Arguments

2.	Applicant's arguments have been fully considered but they are not persuasive. Specifically, it is first noted that Applicant’s remarks first reference a Third Office Action dated February 1, 2021 (believed to be 2022), as well as a Second Office Action, presumably referring to the first Non-Final Rejection dated on 10/05/2021. It is noted that neither of these are the most recent Non-Final Rejection dated 07/28/2022.
Applicant first asserts that Praino fails to teach “real-time selecting information from the first subject domain of interest”, however Applicant’s basis for this argument relies on citations from the Office Actions dated 10/05/2021 and 02/01/2022. This most current Office Action dated 07/28/2022 does not rely on Praino for teaching this limitation, and therefore these arguments are moot.
Next, Applicant cites paragraphs under the Response to Arguments on pages 6 and 7 of the Office Action dated  02/01/2022. Specifically, Applicant emphasizes the portion stating that the “analysis of the feedback to determine levels of understanding and interest, as taught by Praino, is within the scope of identifying and providing a selected first subject domain of interest”, which correlates the analysis of the feedback with the claimed, “real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants”. Applicant argues that a previous amendment to the claim specifying that the real-time selecting occurs after the first subject domain of interest has been real-time identified is sufficient to overcome the Praino reference, and cites additional portions from pages 7 and 8 of the 02/01/2022 Office Action. Applicant acknowledges that Praino’s teachings for selectively transmitting an identified analysis of a first subject domain to a presenter would be comparable to providing the first subject domain of interest to the presenting participant, but submits that Praino fails to teach selecting a word (or information) that occurs subsequent to that analysis. It is again noted, referring to the most recent Office Action dated 07/28/2022, that Praino is no longer relied upon for teaching the real-time selecting limitation being argued by Applicant. Specifically, although Praino does teach an analysis resulting in selection of something (i.e., a word) from a greater something (i.e., a first subject domain of interest), it is acknowledged that, in Praino, this real-time selection is performed by a moderator on an administrative manager user interface,  which is distinct from the computer-implemented selecting, as claimed, and therefore it is the Moore reference which is currently relied upon for teaching the real-time selecting.
Applicant then references page 4 of the most recent Office Action dated 07/28/2022 which states, “In Praino, the questions, comments and other feedback received from the participants in real-time expressly identify a subject domain of interest to a participant”, and asserts that the newly amended claim language requires that the first domain of interest be identified by the collaboration system itself. In response, it is submitted that the application server computer 20 of Praino corresponds to the claimed collaboration system, and it is this application server computer which receives and identifies the questions, comments and other feedback, corresponding to the claimed first subject domain of interest. These teachings are therefore within the scope of the application server computer, or collaboration system, identifying the interest information. Only in the last limitation of the claim does the claim language further specify that the identifying includes the guidance system querying one or more interest sources associated with the plurality of non-presenting participants, and it is the Moore reference which is relied on for teaching this feature. 
	Applicant again refers to pages 4 and 5 of the most recent 07/28/2022 Office Action which states that removing duplicate questions and/or rephrasing confusing questions is an analysis for selectively determining the edited questions and comments to forward to the presenter which occurs after the questions and comments have been identified, however, as acknowledged in the Office Action, these are features of Praino are performed by a moderator which is distinct from the computer-implemented selecting of the claims. Therefore, although there is a similar real-time selection process, Praino is not relied upon for teaching the claimed real-time selecting. Applicant’s arguments also make reference to the Jain reference, which is not used at all in the rejection.
	With regards to the Moore reference which is relied upon for teaching the real-time selecting, Applicant argues that the interest of “ACME” corporation is not real-time identified by the collaboration system, but rather it is a filter that has been previously set up by a conference call participant, and consequently it has not been “real-time identified”. Additionally, Applicant asserts that while the “NY GIANTS” may be a first subject domain of interest that is real-time identified, there are no words selected from this first subject domain of interest.  In response, it is submitted that in order for Moore to real-time select words such as “ACME” or “NY GIANTS” from a first subject domain of interest, the system must first scan and real-time identify the subject domains from interests from all of the information of the participants social networks in order to apply a filter and real-time select the words “ACME” corporation content or “NY GIANTS”. The personal information including common interests among the participants is first gathered, or real-time identified, and based on that identified interest information a common interest of “NY GIANTS” is real-time selected from the identified interest information as a word to be displayed. This interpretation of Moore is reflected in the current rejection.
	Returning back to the Praino reference, Applicant lastly argues that because Praino teaches an embodiment where audience questions and comments are first sent to an administrator computer, words are not forwarded or displayed only to a communication device of the presenting participant, as claimed. In response, it is submitted that the portion of Praino that discloses use of an administrator computer expressly recites “In one embodiment”, making clear that this is not required. The following sentence in paragraph [0035] recites, “The audience feedback pertaining to levels of understanding and interest are statically analyzed by application server computer 20, and the analysis results are transmitted to the presenter computer for 40 for display at the presenter user interface 42”. Additionally, paragraph [0056] explicitly recites that audience questions and comments are transmitted directly to the presenter computer 40 via application server computer 20. In other words, Praino teaches a direct forwarding for display to only the presenter computer, equivalent to the claim limitations. 
	It is submitted that the claims lack any specific description or features for how the real-time identifying and the real-time selecting are performed which are distinguished from the teachings of the combination of Praino and Moore. The teachings in these references are therefore within the scope of the broadest reasonable interpretation of the claim language, and the rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino et al. (US 2007/0282948) in view of Moore et al. (US 8,594,292).

Regarding claim 21, Praino teaches a computer-implemented method within a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running an independent instance of client computer software 500, [0031]), comprising: 
real-time identifying, during the electronic communication session and by a guidance system of the collaboration system (application server computer 20), a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant and during the electronic communication session, a word selected by real-time selecting (a moderator selects, edits and forwards questions and comments to the presenter computer 40, [0035]; The administrative manager edits and selects which questions and comments are to be forwarded to the presenter computer 40 for display at the presenter interface 42, [0050]; the administrative manager may wish to rephrase confusing questions before they are forwarded to the presenter, [0056]; When the administrator clicks the “Forward” button 320 (FIG. 5), decision rhombus 712 causes the software code in action box 713 to be executed, which effects the transfer of the edited text from text box 318 of administrator computer 80 to text box 220 of presenter computer 40, [0077]), wherein 
the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; scrollable text window 436 is preferably provided to display the questions and comments for the slide displayed in window 422 that were forwarded to the presenter by the administrative manager, [0066]). 
However, Praino does not explicitly disclose real-time selecting, after the first subject domain of interest has been real-time identified, the word from the first subject domain of interest or that the real-time identifying includes the guidance system querying one or more interest sources associated with the plurality of non-presenting participants.  
Moore teaches real-time identifying, during an electronic communication session and by a guidance system of a collaboration system, a first subject domain of interest to a non-presenting participant of a plurality of non-presenting participants (have each of the participants’ social network information sources scanned, parsed and shared instantly during the conference call session, column 4 lines 30-33; personal information gathered by the conference call information sharing application, which includes common interest among the participants, column 5 lines 62-65);
real-time selecting, after the first subject domain of interest has been real-time identified (filters to search for such information of interest “ACME” corporation, column 4 lines 29-33; 5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 65-67), a word from the first subject domain of interest (filtering may be performed at the user profile server 130 as part of the conference call application, column 4 lines 9-11; The shared interest information between the two or more conference call participants during the scheduled conference call may be displayed to include indicia on the graphical user interface (GUI) application of the scheduled conference call to indicate a trend, column 6 lines 61-65; i.e., NY GIANTS see FIG. 3A), wherein
the real-time identifying includes the guidance system querying one or more interest sources associated with a plurality of non-presenting participants (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to access interest information from various social networking sites during a conference in the system/method of Praino as suggested by Moore in order to determine personal information and common interests among participants and provide this additional information to a presenter. One would be motivated to combine these teachings so that the presenter can use this user defined interest information to enhance user engagement by engaging in topics of interest to the users, thereby better keeping their attention and providing a more satisfying experience.

Regarding claim 22, Praino teaches the method of claim 21, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  
	
Regarding claim 23, Praino does not explicitly disclose the method of claim 22, wherein the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Moore teaches wherein 
the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest (Here, 5 out of 6 or 83% of the participants had a designated favorite national football league (NFL) team, column 6 lines 4-6).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 24, Praino teaches the method of claim 22, wherein 
the first subject domain of interest is later identified during the electronic communication session after not being previously-identified during the electronic communication session (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 25, Praino does not explicitly disclose the method of claim 24, wherein a plurality of both the real-time selecting and the forwarding are performed by the guidance system during the electronic communication session.  
	Moore teaches wherein 
	wherein a plurality of both the real-time selecting and forwarding are performed by the guidance system during an electronic communication session (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54; sharing user profile information with a graphical user interface (GIU) application of the scheduled conference call, column 7 lines 48-52).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to share user information accessed from their social media in the system/method of Praino as suggested by Moore in order to obtain, from social media sources, enhanced, user defined information relevant to each particular user. One would have been motivated to combine these teachings because specific, user defined information can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 26, Praino teaches the method of claim 21, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), 
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and 
the first subject domain of interest is selected for real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).  
However, Praino does not explicitly disclose identifying a subset of the non-presenting participants having an interest or that the first subject domain of interest is selected for real-time selecting based upon a largest number of the subset of the non-presenting participants.
Moore teaches a subset of non-presenting participants having an interest in a subject domain is identified (5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 64-67 – column 6 line 1-6), and 
the first subject domain of interest is selected for the real-time selecting based upon a largest number of the subset of the non-presenting participants indicating interest in the first subject domain of interest (The heat map presented in the window portion 312C illustrates a larger ball or circle to represent the NY Giants than the other two teams, making it a clear choice for a topic discussion, column 6 lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because providing this information to a presenter would allow the presenter to steer the content of a presentation to appeal to the largest number of people possible.  

Regarding claim 27, Praino teaches the method of claim 21, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), and 
3the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interest matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 28, Praino teaches a computer hardware system including a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant and a plurality of non-presenting participants, comprising: 
a hardware processor programmed to initiate the following executable operations: 
real-time identifying, during the electronic communication session and by a guidance system of the collaboration system (application server computer 20), a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant and during the electronic communication session, a word selected by real-time selecting (a moderator selects, edits and forwards questions and comments to the presenter computer 40, [0035]; The administrative manager edits and selects which questions and comments are to be forwarded to the presenter computer 40 for display at the presenter interface 42, [0050]; the administrative manager may wish to rephrase confusing questions before they are forwarded to the presenter, [0056]; When the administrator clicks the “Forward” button 320 (FIG. 5), decision rhombus 712 causes the software code in action box 713 to be executed, which effects the transfer of the edited text from text box 318 of administrator computer 80 to text box 220 of presenter computer 40, [0077]), wherein 
the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; scrollable text window 436 is preferably provided to display the questions and comments for the slide displayed in window 422 that were forwarded to the presenter by the administrative manager, [0066]). 
However, Praino does not explicitly disclose real-time selecting, after the first subject domain of interest has been real-time identified, the word from the first subject domain of interest or that the real-time identifying includes the guidance system querying one or more interest sources associated with the plurality of non-presenting participants.  
Moore teaches real-time identifying, during an electronic communication session and by a guidance system of a collaboration system, a first subject domain of interest to a non-presenting participant of a plurality of non-presenting participants (have each of the participants’ social network information sources scanned, parsed and shared instantly during the conference call session, column 4 lines 30-33; personal information gathered by the conference call information sharing application, which includes common interest among the participants, column 5 lines 62-65);
real-time selecting, after the first subject domain of interest has been real-time identified (filters to search for such information of interest “ACME” corporation, column 4 lines 29-33; 5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 65-67), a word from the first subject domain of interest (filtering may be performed at the user profile server 130 as part of the conference call application, column 4 lines 9-11; The shared interest information between the two or more conference call participants during the scheduled conference call may be displayed to include indicia on the graphical user interface (GUI) application of the scheduled conference call to indicate a trend, column 6 lines 61-65; i.e., NY GIANTS see FIG. 3A), wherein  
the real-time identifying includes the guidance system querying one or more interest sources associated with a plurality of non-presenting participants (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to access interest information from various social networking sites during a conference in the system/method of Praino as suggested by Moore in order to determine personal information and common interests among participants and provide this additional information to a presenter. One would be motivated to combine these teachings so that the presenter can use this user defined interest information to enhance user engagement by engaging in topics of interest to the users, thereby better keeping their attention and providing a more satisfying experience.

Regarding claim 29, Praino teaches the system of claim 28, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 30, Praino does not explicitly disclose the system of claim 29, wherein the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Moore teaches wherein 
the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest (Here, 5 out of 6 or 83% of the participants had a designated favorite national football league (NFL) team, column 6 lines 4-6).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 31, Praino teaches the system of claim 29, wherein 
the first subject domain of interest is later identified during the electronic communication session after not being previously-identified during the electronic communication session (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 32, Praino does not explicitly disclose the system of claim 31, wherein a plurality of both the real-time selecting and the forwarding are performed by the guidance system during the electronic communication session.  
	Moore teaches wherein 
	wherein a plurality of both the real-time selecting and forwarding are performed by the guidance system during an electronic communication session (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54; sharing user profile information with a graphical user interface (GIU) application of the scheduled conference call, column 7 lines 48-52).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to share user information accessed from their social media in the system/method of Praino as suggested by Moore in order to obtain, from social media sources, enhanced, user defined information relevant to each particular user. One would have been motivated to combine these teachings because specific, user defined information can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 33, Praino teaches the system of claim 28, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), 
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and 
the first subject domain of interest is selected for real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).  
However, Praino does not explicitly disclose identifying a subset of the non-presenting participants having an interest or that the first subject domain of interest is selected for real-time selecting based upon a largest number of the subset of the non-presenting participants.
Moore teaches a subset of non-presenting participants having an interest in a subject domain is identified (5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 64-67 – column 6 line 1-6), and 
the first subject domain of interest is selected for the real-time selecting based upon a largest number of the subset of the non-presenting participants indicating interest in the first subject domain of interest (The heat map presented in the window portion 312C illustrates a larger ball or circle to represent the NY Giants than the other two teams, making it a clear choice for a topic discussion, column 6 lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because providing this information to a presenter would allow the presenter to steer the content of a presentation to appeal to the largest number of people possible.  

Regarding claim 34, Praino teaches the system of claim 28, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), and 
3the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interest matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 35, Praino teaches a computer program product, comprising: 
a computer hardware storage device having stored therein program code for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running on independent instance of client computer software 500, [0031]), 
the program code, which when executed by a computer hardware system including a collaboration system, causes the computer hardware system to perform: 
real-time identifying, during the electronic communication session and by a guidance system of the collaboration system (application server computer 20), a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant and during the electronic communication session, a word selected by real-time selecting (a moderator selects, edits and forwards questions and comments to the presenter computer 40, [0035]; The administrative manager edits and selects which questions and comments are to be forwarded to the presenter computer 40 for display at the presenter interface 42, [0050]; the administrative manager may wish to rephrase confusing questions before they are forwarded to the presenter, [0056]; When the administrator clicks the “Forward” button 320 (FIG. 5), decision rhombus 712 causes the software code in action box 713 to be executed, which effects the transfer of the edited text from text box 318 of administrator computer 80 to text box 220 of presenter computer 40, [0077]), wherein 
the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; scrollable text window 436 is preferably provided to display the questions and comments for the slide displayed in window 422 that were forwarded to the presenter by the administrative manager, [0066]). 
However, Praino does not explicitly disclose real-time selecting, after the first subject domain of interest has been real-time identified, the word from the first subject domain of interest or that the real-time identifying includes the guidance system querying one or more interest sources associated with the plurality of non-presenting participants.  
Moore teaches real-time identifying, during an electronic communication session and by a guidance system of a collaboration system, a first subject domain of interest to a non-presenting participant of a plurality of non-presenting participants (have each of the participants’ social network information sources scanned, parsed and shared instantly during the conference call session, column 4 lines 30-33; personal information gathered by the conference call information sharing application, which includes common interest among the participants, column 5 lines 62-65);
real-time selecting, after the first subject domain of interest has been real-time identified (filters to search for such information of interest “ACME” corporation, column 4 lines 29-33; 5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 65-67), a word from the first subject domain of interest (filtering may be performed at the user profile server 130 as part of the conference call application, column 4 lines 9-11; The shared interest information between the two or more conference call participants during the scheduled conference call may be displayed to include indicia on the graphical user interface (GUI) application of the scheduled conference call to indicate a trend, column 6 lines 61-65; i.e., NY GIANTS see FIG. 3A), wherein
the real-time identifying includes the guidance system querying one or more interest sources associated with a plurality of non-presenting participants (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to access interest information from various social networking sites during a conference in the system/method of Praino as suggested by Moore in order to determine personal information and common interests among participants and provide this additional information to a presenter. One would be motivated to combine these teachings so that the presenter can use this user defined interest information to enhance user engagement by engaging in topics of interest to the users, thereby better keeping their attention and providing a more satisfying experience.

Regarding claim 36, Praino teaches the computer program product of claim 35, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 37, Praino does not explicitly disclose the computer program product of claim 36, wherein the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Moore teaches wherein 
the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest (Here, 5 out of 6 or 83% of the participants had a designated favorite national football league (NFL) team, column 6 lines 4-6).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 38, Praino teaches the computer program product of claim 36, wherein 
the first subject domain of interest is later identified during the electronic communication session after not being previously-identified during the electronic communication session (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 39, Praino does not explicitly disclose the computer program product of claim 38, wherein a plurality of both the real-time selecting and the forwarding are performed by the guidance system during the electronic communication session.  
	Moore teaches wherein 
	wherein a plurality of both the real-time selecting and forwarding are performed by the guidance system during an electronic communication session (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54; sharing user profile information with a graphical user interface (GIU) application of the scheduled conference call, column 7 lines 48-52).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to share user information accessed from their social media in the system/method of Praino as suggested by Moore in order to obtain, from social media sources, enhanced, user defined information relevant to each particular user. One would have been motivated to combine these teachings because specific, user defined information can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 40, Praino teaches the computer program product of claim 35, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), 
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and 
the first subject domain of interest is selected for real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).  
However, Praino does not explicitly disclose identifying a subset of the non-presenting participants having an interest or that the first subject domain of interest is selected for real-time selecting based upon a largest number of the subset of the non-presenting participants.
Moore teaches a subset of non-presenting participants having an interest in a subject domain is identified (5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 64-67 – column 6 line 1-6), and 
the first subject domain of interest is selected for the real-time selecting based upon a largest number of the subset of the non-presenting participants indicating interest in the first subject domain of interest (The heat map presented in the window portion 312C illustrates a larger ball or circle to represent the NY Giants than the other two teams, making it a clear choice for a topic discussion, column 6 lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because providing this information to a presenter would allow the presenter to steer the content of a presentation to appeal to the largest number of people possible.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451